                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    HUBERT D. HILL,                                            )
                                                               )
                    Plaintiff,                                 )
                                                               )
    vs.                                                        )           Case No. 19−cv–00405−JPG
                                                               )
    JOHN LAKIN,                                                )
    CHRISTOPHER EALES,                                         )
    DR. LOCKARD, and                                           )
    KAREN DEEMS,                                               )

                    Defendants.
                                        MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Hubert Hill, who is currently being held at the Madison County Jail, filed this

action pursuant to 42 U.S.C. § 1983 for deliberate indifference to serious medical needs in violation

of his constitutional rights. He seeks declaratory judgment, money damages, and injunctive relief.

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                  The Complaint

          Plaintiff makes the following allegations in the Complaint:1 On September 25, 2018,

following arrest, Plaintiff was transported to Madison County Jail. (Doc. 1, p. 7). Due to an injury



1
 Although the body of the Complaint mentions several individuals, the case caption identifies only four defendants:
Lakin, Eales, Lockard, and Deems. The Court notes that it will not treat parties not listed in the caption as defendants,

                                                           1
which occurred in early September, Plaintiff at the time of arrest was wearing a medical boot and

had the following injuries to his right ankle and foot: (1) a displaced transverse fracture of the right

distal fibula with soft tissue swelling; (2) Achilles tendon enthesopathy; and (3) a bone spur. Id.

While in custody, Plaintiff was seen by Nurse Practitioner Karen Deems, who ordered x-rays,

which showed the fracture and soft tissue swelling. Id. While showering without his medical

boot, on October 7, 2018, Plaintiff twisted his right foot, heard a “pop” sound, and pain shot

through his foot area. Id., p. 8. The next day x-rays were again taken, and it was believed that

Plaintiff had a new fracture. Id. However, after a follow up visit to Dr. Paul Scherer’s office,

where another set of x-rays were taken, it was determined that there was no new fracture and that

the existing fracture had healed. Id. Plaintiff was also allowed to remove the medical boot and

given instructions to do various stretches and rehabilitative movements. Id. Despite doing the

required movements twice a day for two weeks, Plaintiff experienced severe and lasting pain and

so he submitted a sick call slip. Id. He was given Motrin, and when he requested that Deems do

further testing such as an MRI she responded that “Madison County does not do MRI’s.” Id.

        After submitting another sick call slip a few days later, Plaintiff was seen again by medical

personnel on November 2, 2018. Id. He was informed by a nurse that “Madison County does not

treat pre-existing conditions,” and his complaints of pain were ignored. Id. Later in the month,

Plaintiff submitted another call slip informing the medical staff that his pain was worsening and

that the pain medication was no longer helping. Id, p. 9. The following day Deems reviewed his

file and her only response was, “Okay noted[.]” Id. Plaintiff then filed an emergency grievance

with the Jail Administrator, Christopher Eales. Id. Eales responded that he would contact Dr.

Scherer. Id. Dr. Sherer’s office declined to see Plaintiff, but stated that if complaints of pain


and any claims against them are considered dismissed without prejudice. See Myles v. United States, 416 F.3d 551,
551–52 (7th Cir. 2005) (to be properly considered a party a defendant must be “specif[ied] in the caption”).

                                                       2
continued then further testing should be considered. Id. On December 3, 2018, Deems ordered x-

rays, which continued to show soft tissue swelling of the Achilles tendon, but no new fracture, and

long term pain medication was ordered. Id. On January 25, 2019, Plaintiff again filed a grievance

with Eales, informing Eales of his continued pain and stating that no one seemed concerned or to

be doing anything to find out the cause. Id. Five days later, without notice, Plaintiff was taken off

the pain medication. Id., p. 10. After submitting a sick call slip, Plaintiff was informed that Dr.

Lockard was now in charge of the medical care at the jail, and he decided that Plaintiff no longer

needed the pain medication. Id. Plaintiff submitted another grievance regarding the issue to Eales,

who responded that Dr. Lockard was in charge of Plaintiff’s medical care. Id. Plaintiff was seen

by medical staff on February 7, 2019, who told him that Dr. Lockard would be willing to give him

Tylenol. Id. When Plaintiff informed the staff that he has advanced stage cirrhosis of the liver

and that he could not take that medicine, no other medicine or treatment option was offered. Id.

In March, while Plaintiff was being seen by Dr. Lockard on a matter unrelated to his foot injury,

Plaintiff again brought up his chronic pain and was told to do foot stretches and full motion

movement. Id. After following the instructions of Dr. Lockard, Plaintiff was in severe pain and

submitted a sick call slip. Id. He again was only offered Tylenol, which he declined due to his

liver condition. Id.

                                            Discussion

       Based on the allegations in the Complaint, the Court designates a single count. The parties

and the Court will use this designation in all future pleadings and orders, unless otherwise directed

by this Court:

       Count 1:        Lakin and Eales, in their official capacities, and Lockard and Deems,
                       in their individual capacities, were deliberately indifferent to
                       Plaintiff’s chronic pain.



                                                 3
Any other claim that is mentioned in the Complaint but not addressed in this Order is

considered dismissed without prejudice as inadequately pled under Twombly.2

                                          Applicable Legal Standard

         Before screening the Plaintiff’s constitutional claims, the Court must first consider what

legal standard applies. The applicable legal standard for Plaintiff’s claims depends on his status

as a pretrial detainee or convicted prisoner during his detention at the jail. The Eighth Amendment

deliberate indifference standard articulated in Farmer v. Brennan, 511 U.S. 825, 834 (1994), is

applicable if Plaintiff was a convicted prisoner during the relevant time period. Estelle v. Gamble,

429 U.S. 91 (1976). On the other hand, if Plaintiff was a pretrial detainee, the Fourteenth

Amendment and the objective unreasonableness standard articulated in Miranda v. County Lake,

No. 17-1603, 2018 WL 3796482, at *11 (7th Cir. Aug. 10, 2018), govern Plaintiff’s claims.

         The Complaint does not indicate whether Plaintiff was in the Madison County Jail to serve

a sentence pursuant to a criminal conviction, or whether he was held there as a pretrial detainee.3

Regardless, the Complaint survives screening because the allegations support a constitutional

claim under the most stringent of these standards, i.e., the Eighth Amendment. For purposes of

this screening order, the Court looks to Eighth Amendment case law. Count 1 survives screening

under this standard and the less stringent standards available to detainees. Accordingly, the Court

need not resolve Plaintiff’s legal status at this time.




2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
3
  According to the Complaint, the alleged violations occurred shortly after Plaintiff was arrested on September 24,
2018. Publicly available records from the Madison County Circuit Court reveal that Plaintiff was arrested on
September 24, 2018, pursuant to a criminal complaint, and that he is presently awaiting trial in that criminal matter.
See Illinois v. Hill, Case No. 2018-cf-2848. This suggests that Plaintiff was a pretrial detainee during the relevant
time. Nonetheless, because it is not entirely clear, the Court notes that Plaintiff’s claim survives even under the more
stringent Eighth Amendment standard.

                                                           4
                                                Count 1

        The Eighth Amendment has been held to prohibit deliberate indifference to a prisoner’s

serious medical need. To state a claim for deliberate indifference to a serious medical need, an

inmate must show: (1) that he suffered from an objectively serious medical condition; and (2) that

the defendant was deliberately indifferent to a risk of serious harm from that condition. Petties v.

Carter, 836 F.3d 722, 727 (7th Cir. 2016). A medical professional's actions may also reflect

deliberate indifference if he “chooses an easier and less efficacious treatment without exercising

professional judgment or simply continues with a course of treatment that he knows is ineffective

in treating the inmate's condition.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011) (citations

and quotations omitted).

        Plaintiff has adequately alleged that Nurse Practitioner Deems and Dr. Lockard, in their

individual capacities, acted with deliberate indifference. Plaintiff claims that both defendants

knew that he was in continuous increasing pain as the months progressed, and, despite this

knowledge, continued the same line of ineffective treatment. Therefore, Count 1 will proceed as

to Defendants Deems and Lockard.

        Plaintiff brings his claim of deliberate indifference against the Sheriff of Madison County,

John Lakin, and Jail Administrator, Christopher Eales, in their official capacities only. “When a

plaintiff sues an individual officer in his official capacity, the suit is treated as if the plaintiff has

sued the municipality itself.” Pourghoraishi v. Flying J, Inc., 449 F.3d 751, 765 (7th Cir. 2006), as

amended on denial of reh'g (May 25, 2006) (citing Kentucky v. Graham, 473 U.S. 159, 165-66

(1985). A local government entity may be sued under Section 1983 where “the unconstitutional

act complained of is caused by: (1) an official policy adopted and promulgated by its officers; (2)

a governmental practice or custom that, although not officially authorized, is widespread and well



                                                    5
settled; or (3) an official with final policy-making authority.” Thomas v. Cook Cty. Sherriff’s

Dep’t, 604 F.3d 293, 303 (7th Cir. 2009) (citing Monell v. Dep’t of Soc. Servs. of City of N.Y., 436

U.S. 658, 690 (1987).

       The Court will allow the official capacity claim to proceed against Sheriff Lakin, who is

responsible for running the jail. See DeGenova v. Sheriff of DuPage Cty., 209 F.3d 973, 976 (7

Cir. 2000) (“Illinois sheriffs have final policymaking authority over jail operations.”). The

Complaint quotes a nurse at the county jail stating that “Madison County does not treat pre-existing

conditions,” and further alleges that the County’s policy and practice is implemented in order to

lower medical costs for the county. (Doc. 1, pp. 8, 11). Because he has the final policymaking

authority over jail operations, Count 1 survives screening as to Lakin.

       However, the official capacity claim against Eales is redundant because it is based on the

same theory of liability. Accordingly, the official capacity claim against Eales is dismissed and

because there are no other claims against him, Eales is dismissed from the Complaint without

prejudice.

                                     Motion for Service of Process

       Because Plaintiff has been granted pauper status (Doc. 5) and the Court is obligated to

arrange service for incarcerated persons proceeding in forma pauperis, his Motion for Service of

Process at Government Expense (Doc. 3) is DENIED as moot.

                                           Disposition

       IT IS HEREBY ORDERED that COUNT 1 shall proceed against LAKIN (official

capacity only), LOCKARD (individual capacity), and DEEMS (individual capacity), and

EALES shall be DISMISSED without prejudice as to COUNT 1. Because there are no further

claims against him, EALES is DISMISSED from the Complaint without prejudice. The Clerk of

Court is DIRECTED to terminate EALES as a defendant in the Case Management/Electronic
                                                 6
Case Filing (“CM/ECF”) system.

       IT IS FURTHER ORDERED that the Motion for Service of Process at Government

Expense (Doc. 3) is DENIED as moot.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Lakin (official

capacity), Lockard (individual capacity), and Deems (individual capacity): (1) Form 5 (Notice of

a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with that defendant’s current work address, or, if not

known, his or her last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate response pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a



                                                  7
United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 6/11/2019


                                                       J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                   8
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to the complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all of the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                                 9
